DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 28th, 2021 has been entered. Claims 1-9 remain pending in the application.  Applicant’s amendments to the Abstract, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed September 29th, 2020.   
Claim Objections
Claim 1 objected to because of the following informality:  "that independently presses" should be ––that independently press––.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneuma (Japanese Patent Publication No. 2010-023210, citations to paragraph numbers from included machine translation).
Regarding claim 1, Kaneuma teaches a substrate polishing apparatus, comprising: 
a top ring for pressing a substrate against a polishing pad (top ring 24, see paragraph [0041] and fig. 8); 
a plurality of pressure chambers (chambers P1, P2, P3, and P4, see paragraph [0041] and fig. 8) formed in an elastic film that independently presses a plurality of regions of the substrate based upon independent pressurization of the plurality of pressure chambers (pressure adjustment section 61 provides independent pressure adjustments to pressure chambers P1-P4 via fluid paths 56-59, see paragraphs [0042]); 
a spectrum generating unit that directs light onto a surface of the substrate to be polished, receives reflected light, and calculates a reflectivity spectrum corresponding to the wavelength of the reflected light; (light projecting unit 11 directs light onto the wafer, optical fiber 12 receives light reflected off the wafer, and spectroscope 13 calculates a reflectivity spectrum corresponding to the wavelength of the reflected light, see paragraph [0033])
a profile signal generating unit that generates a polishing profile of the substrate when reflectivity spectra at a plurality of measurement points on the substrate are input (determination unit 15 measures the film thickness at a plurality of measurement points, develops a film thickness distribution based on those measurements, see paragraph [0044]); 
a pressure control unit that controls pressing forces to be pressed against the plurality of regions of the substrate by the press mechanism based on the polishing profile (polishing control unit 45 controls the pressing force of pressure chambers P1-P4 based on the film thickness distribution); and 

Regarding claim 2, Kaneuma teaches the substrate polishing apparatus according to claim 1, wherein the end detecting unit detects a point of time when an interface with a base layer of the surface of the substrate or a level difference on the surface of the substrate is eliminated. (Determination unit 15 can determine that a polishing endpoint has been reached when an interface with the base layer is removed, see paragraphs [0049]-[0050] and fig. 11)
Regarding claim 3, Kaneuma teaches the substrate polishing apparatus according to claim 1, wherein the profile signal generating unit (determination unit 15, see paragraph [0024]) stores spectrum groups including a plurality of reference spectra corresponding to different film thicknesses, selects a reference spectrum having a form closest to the reflectivity spectrum from the spectrum generating unit, and estimates a film thickness corresponding to the reference spectrum to be the film thickness of a wafer being polished (spectrum data corresponding to different thicknesses is acquired by simulation, measured spectra are compared to the data and closest match is used to estimate film thickness, see paragraph [0024]).	
Regarding claim 5, Kaneuma teaches the substrate polishing apparatus according to claim 1, wherein the profile signal generating unit extracts an extreme point indicating a wavelength having a maximum value or a minimum value for the reflectivity spectrum from the spectrum generating unit to estimate the film thickness of a wafer based on an amount of change in the extreme point with the 
Regarding claim 6, Kaneuma teaches the substrate polishing apparatus according to claim 1, wherein the reflectivity spectrum from the spectrum generating unit is input to the end detecting unit (endpoint detection apparatus receives a reflectivity spectrum from spectroscope 13 and either uses it to calculate a characteristic value used in endpoint detection, as described in paragraphs [0020]-[0022] or uses a component of the spectrum directly for endpoint detection as described in paragraph [0023]).
Regarding claim 7, Kaneuma teaches the substrate polishing apparatus according to claim 6, wherein the end detecting unit calculates indexes which are set with reference to two predetermined wavelengths, of reflectivity spectra comprising the reflectivity spectrum from the spectrum generating unit, and calculates a polishing amount by detecting the maximum value of an index in a temporal change (end detecting unit calculates characteristic values from reflectivity spectrum data received from spectrograph 13 using an equation set with reference to two wavelengths selected in advance, see paragraph [0021], polishing amount is detected by monitoring the presence of maximums of the characteristic values that occur over time, see paragraph [0023]).	
Regarding claim 9, Kaneuma teaches a substrate polishing method for polishing a surface of a substrate by a polishing pad, a plurality of regions of the substrate capable of being independently pressed by a press mechanism, the method including the steps of: 
directing light onto a surface of the substrate of interest for polishing, receiving reflected light, and calculating a reflectivity spectrum corresponding to a wavelength of the reflected light (light emitting unit 11 irradiates a surface of a substrate, see paragraphs [0017] and [0018], light receiving unit 12 receives reflected light, see paragraph [0019], and spectroscope 13 calculates a reflectivity spectrum corresponding to a wavelength of the reflected light, see paragraph [0020]); 

controlling pressing forces to be pressed against the plurality of regions of the substrate by the press mechanism based on the polishing profile (polishing control unit 45 controls pressing force of independently controlled pressure chambers P1-P4 on the wafer based on the film thickness distribution, see paragraph [0044]); and 
detecting an end of substrate polishing based on the reflectivity spectrum from the spectrum generating unit and without being based on the polishing profile (polishing end point is detected based on number of maxima of characteristic values appearing after start of monitoring, characteristic values are based on reflectivity spectrum, see paragraph [0024], characteristic value measurements can lead to measurements of film thickness used to develop the film thickness distribution, see paragraph [0024], but endpoint detection is not based on film thickness distribution).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Benvegnu et al. (U.S. Patent Publication No. 20130280827), hereinafter Benvegnu ‘827.
Regarding claim 4, Kaneuma teaches the substrate polishing apparatus according to claim 1, but does not teach that in the profile signal generating unit, the reflectivity spectrum from the spectrum generating unit is subjected to a Fourier transform process to determine a thickness of a wafer and an intensity of a frequency component corresponding to the thickness and estimate the film thickness of the wafer based on a peak of the determined spectrum.
However, Benvegnu '827 teaches a method of determining film thickness whereby the reflectivity spectrum from the spectrum generating unit is subjected to a Fourier transform process to determine a thickness of a wafer and an intensity of a frequency component corresponding to the thickness and estimate the film thickness of the wafer based on a peak of the determined spectrum (see Benvegnu '827 paragraphs [0065]-[0068] and fig. 10).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Benvegnu '827 into Kaneuma, as doing so would improve the reliability of optical monitoring techniques when polishing thick layers on semiconductors (see Benvegnu ‘827 paragraph [0006]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (U.S. Patent Publication No. 20140024291), hereinafter Zhang.
Regarding claim 8, Kaneuma teaches the substrate polishing apparatus according to claim 6, but does not teach that the end detecting unit sums temporal changes in reflectivity spectra comprising the reflectivity spectrum from the spectrum generating unit to determine a cumulative amount of change in spectrum, and determines termination of the polishing at a time point when the cumulative amount of change in spectrum reaches a predetermined value.
However, Zhang teaches an method of end point detection that sums temporal changes in reflectivity spectra comprising the reflectivity spectrum from the spectrum generating unit to determine 
It would have been obvious to a person having ordinary skill in the art to integrate the method taught in Zhang to the apparatus of Kaneuma, as doing so would lead to increased reliability in environments with large substrate-to-substrate variations in thicknesses of film layers (See Zhang, paragraph [0006]). 
Response to Arguments
Applicant’s arguments, see page 7, final paragraph, filed January 28th, 2021, with respect to the rejections of claims 1, 3-4, and 9 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly found prior art references.
Applicant’s arguments, see page 8, paragraph 4, filed January 28th, 2021, with respect to the rejection of claim 5 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly found prior art references.
Applicant’s arguments, see page 8, final paragraph, filed January 28th, 2021, with respect to the rejection of claims 2 and 6-8 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly found prior art references.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         



/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723